722 S.E.2d 209 (2012)
STATE of North Carolina
v.
Kareem Abdullah KIRK.
No. 56P12.
Supreme Court of North Carolina.
February 27, 2012.
Sherri Horner, Assistant Attorney General, for State of North Carolina.
Kareem Abdullah Kirk, for Kirk, Kareem Abdullah.
Peter S. Gilchrist, III, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 16th of February 2012 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Mecklenburg County:

*210 "Denied by order of the Court in conference, this the 27th of February 2012."